       Case 2:19-cv-00365-MHT-JTA Document 156 Filed 04/27/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

YASHICA ROBINSON, et al.                      )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )       CASE NO. 2:19-cv-00365-MHT-JTA
                                              )
STEVEN MARSHALL, in his                       )
official capacity as Attorney General of      )
the State of Alabama, et al.,                 )
                                              )
        Defendants.                           )

                      PARTIAL MOTION TO DISMISS OF DEFENDANTS
                       ATTORNEY GENERAL STEVE MARSHALL AND
                         STATE HEALTH OFFICER SCOTT HARRIS

        Defendants Steve Marshall, sued in his official capacity as Alabama Attorney General, and

Dr. Scott Harris, sued in his official capacity as State Health Officer, hereby move the Court

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) to dismiss all claims in

Plaintiffs’ First Amended Complaint (doc. 79) that challenge the constitutionality of Dr. Harris’s

March 27 and April 3 orders issued in response to the COVID-19 pandemic 1 on the following

grounds:

     1. Plaintiffs lack standing to bring an as-applied, pre-enforcement challenge to Dr. Harris’s

        orders.

     2. To the extent Plaintiffs seek an order requiring Defendants to follow state law in enforcing

        Dr. Harris’s orders, sovereign immunity deprives the Court of jurisdiction to order such

        relief. See Pennhurst v. State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984).




1
  Defendants do not move to dismiss any claims in the First Amended Complaint that challenge
the constitutionality of The Alabama Human Life Protection Act, Alabama Act 2019-189.


                                                  1
  Case 2:19-cv-00365-MHT-JTA Document 156 Filed 04/27/20 Page 2 of 3



3. Plaintiffs fail to state a claim upon which relief can be granted on the merits of their

   constitutional challenges to Dr. Harris’s orders.



                                            Respectfully submitted,

                                            Steve Marshall,
                                             Attorney General

                                            Edmund G. LaCour Jr. (ASB-9182-U81L)
                                             Solicitor General
                                            A. Barrett Bowdre (ASB-2087-K29V)
                                             Deputy Solicitor General

                                            /s Brad A. Chynoweth
                                            James W. Davis (ASB-4063-I58J)
                                            Brad A. Chynoweth (ASB-0030-S63K)
                                            Brenton M. Smith (ASB-1656-X27Q)
                                              Assistant Attorneys General


                                            OFFICE OF ATTORNEY GENERAL
                                            501 Washington Avenue
                                            Montgomery, Alabama 36130-0152
                                            Telephone: (334) 242-7300
                                            Fax: (334) 353-8400
                                            Edmund.LaCour@AlabamaAG.gov
                                            Barrett.Bowdre@AlabamaAG.gov
                                            Jim.Davis@AlabamaAG.gov
                                            Brad.Chynoweth@AlabamaAG.gov
                                            Brenton.Smith@AlabamaAG.gov

                                            Counsel for Defendants Steve Marshall and
                                            State Health Officer Scott Harris




                                             2
      Case 2:19-cv-00365-MHT-JTA Document 156 Filed 04/27/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 27, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.

                                                            s/ Brad A. Chynoweth
                                                            Counsel for Defendants Steve
                                                            Marshall and State Health Officer
                                                            Harris




                                                3
